Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claim 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
 The amendment to the claims places the case in condition for allowance and the associated remarks of 12/15/2021 are considered persuasive.

Claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
wherein the monitor circuit is configured to receive the error determination signal and record at least one fail word address associated with the at least one error bit and corresponding failure times in an error table, wherein the corresponding failure times are associated with how many times the plurality of memory cells, corresponding to the at least fail word address, output the data having the at least one error bit.
Claim 9 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
 comparing, by a monitor circuit, a received fail word address with a plurality of fail word addresses in an error table, wherein the received fail word address is associated with one of the plurality of sequences of data; in response to the comparison, when the received fail word address is included in the plurality of fail word addresses, incrementing, by the monitor circuit, a counter value, corresponding to the received fail 

Claim 15 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
wherein each of the plurality of counter values indicates how many times the monitor circuit receives a corresponding fail word address in the plurality of fail word addresses, and the plurality of fail word addresses are associated with error bits of data received from a plurality of memory cells; updating, by the monitor circuit, a repair information with a first word address of the plurality of fail word addresses, wherein the first word address corresponds to a maximal one of the plurality of counter values; and replacing, by a replace circuit, the plurality of memory cells with a plurality of backup memory cells corresponding to the first word address before the plurality of memory cells are not able to be repaired.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMED A BASHAR/             Primary Examiner, Art Unit 2824